Case 1:18-cv-01261-JTN-SJB ECF No. 229 filed 03/10/20 PageID.2735 Page 1 of 4



                                      UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF MICHIGAN
                                           SOUTHERN DIVISION

CURTIS E. BLACKWELL, II,

         Plaintiff,
v.

LOU ANNA K. SIMON, in her individual
capacity as president of Michigan State University,                     Case No: 18-cv-01261
MARK DANTONIO, in his individual capacity
as Head Football Coach of Michigan State                                Hon. Janet T. Neff
University, MARK HOLLIS, in his individual
capacity as Director of Intercollegiate Athletics for                   Magistrate Judge Sally J. Berens
Michigan State University, DETECTIVE CHAD
DAVIS, in his individual capacity as a detective
for the Michigan State University Police
Department, and DETECTIVE SAM MILLER,
in his individual capacity as a detective for the
Michigan State University Police Department,

         Defendants.
                                                                                                               /
LAW OFFICES OF                                          KIENBAUM HARDY
THOMAS R. WARNICKE, PLLC                                VIVIANO PELTON & FORREST, P.L.C.
Thomas R. Warnicke (P47148)                             Thomas G. Kienbaum (P15945)
Attorneys for Plaintiff                                 William B. Forrest III (P60311)
16291 W. 14 Mile Rd., Ste. 21                           Attorneys for Defendants Dantonio, Hollis, and Simon
Beverly Hills, MI 48025                                 280 N. Old Woodward Ave., Ste. 400
(248) 930-44111                                         Birmingham, MI 48009
tom@warnickelaw.com                                     (248) 645-0000
                                                        tkienbaum@khvpf.com.com
ANDREW A. PATERSON, JR.                                 wforrest@khvpf.com
PATERSON LAW OFFICE
2893 E. Eisenhower Parkway                              RHOADES MCKEE, PC
Ann Arbor, MI 48108-3220                                Bruce Neckers (P18198)
(248) 568-9712                                          Paul McCarthy (P47212)
aap43@outlook.com                                       Attorneys for Defendants Davis and Miller
                                                        55 Campau Ave, NW, Ste. 300
                                                        Grand Rapids, MI 49503
                                                        (616) 233-5133
                                                        bneckers@rhoadesmckee.com
                                                        mccarthy@rhoadesmckee.com
                                                                                                               /

 DEFENDANTS DANTONIO, SIMON, AND HOLLIS’ EMERGENCY MOTION TO BE
PERMITTED TO SUBMIT EVIDENCE TO THE COURT IN CONNECTION WITH ITS
       MOTION FOR SANCTIONS AND OTHER RELIEF [ECF NO. 180]
Case 1:18-cv-01261-JTN-SJB ECF No. 229 filed 03/10/20 PageID.2736 Page 2 of 4



        NOW COME the Defendants, Mark Dantonio, Lou Anna K. Simon, and Mark Hollis

(collectively “Defendants”), by their attorneys, Kienbaum Hardy Viviano Pelton & Forrest,

P.L.C., and for their Emergency Motion To Be Permitted To Submit Evidence To The Court In

Connection With Its Motion For Sanctions And Other Relief, say as follows:

        1.       On Thursday, March 5, 2020, the Honorable Sally J. Berens, heard argument on

various motions, including these Defendants’ Motion to Strike and For Sanctions [ECF No. 180].

        2.       During oral argument, the Court inquired of Plaintiff’s counsel whether it was

their intent to file a state court action. Defendants are informed and believe that the Court made

this inquiry in order to evaluate Plaintiff’s purpose in having commenced, and maintaining, the

instant action in this Court.

        3.       One of Plaintiff’s counsel, Mr. Warnicke, told the Court that such a filing was

being contemplated.

        4.       On Tuesday, March 10, 2020, at approximately 4:11 p.m., the undersigned was

informed by a reporter that such an action in fact had been filed in Wayne County Circuit Court.

It appeared that Mr. Warnicke had forwarded the Complaint to the reporter for the purpose of

gaining further press attention. In fact, shortly thereafter, several stories were published in the

press, as reflected by Exhibit A.

        5.       Attached hereto as Exhibit B is a copy of the Complaint filed in Wayne County

Circuit Court.

        6.       Based on the Court’s questioning during oral argument on March 5, 2020,

Defendants believe that the fact of this filing, and the nature of the allegations made, may be

relevant to the Court’s consideration of the motions before it.




                                                 2
Case 1:18-cv-01261-JTN-SJB ECF No. 229 filed 03/10/20 PageID.2737 Page 3 of 4



         7.    Shortly before 5:00 p.m. on March 10, 2020, the undersigned called Mr.

Warnicke’s office, to request concurrence in this motion. The undersigned was unable to reach

Mr. Warnicke and left a voicemail, and thereafter emailed Mr. Warnicke, (Exhibit C). By the

time of this filing, no response was received.

         8.    Defendants believe that the Court’s ruling on the various motions heard on March

5, 2020, may be forthcoming momentarily, and wish the Court to be in a position to evaluate

whether the fact, and content of the Wayne County Circuit Court filing is relevant to its

consideration of pending motions.

         WHEREFORE, Defendants request that the Court grant their motion to be permitted to

submit Exhibit B to the Court for its consideration.

                                                 Respectfully submitted,

                                                 KIENBAUM HARDY VIVIANO
                                                   PELTON & FORREST, P.L.C.

                                                 By: /s/Thomas G. Kienbaum
                                                     Thomas G. Kienbaum (P15945)
                                                     William B. Forrest III (P60311)
                                                 Attorneys for Defendants Dantonio,
                                                 Hollis, and Simon
                                                 280 N. Old Woodward Ave., Suite 400
                                                 Birmingham, MI 48009
                                                 (248) 645-000
Dated: March 10, 2020                            tkienbaum@khvpf.com
366124                                           wforrest@khvpf.com




                                                    3
Case 1:18-cv-01261-JTN-SJB ECF No. 229 filed 03/10/20 PageID.2738 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I hereby certify that on March 10, 2020, the foregoing document and this Certificate of
Service was served upon all counsel of record in this matter, via the Court’s electronic filing
system. I declare the above statements to be true to the best of my information, knowledge and
belief.

                                            s/Thomas G. Kienbaum
                                            Thomas G. Kienbaum (P15945)
                                            Kienbaum Hardy Viviano
                                             Pelton & Forrest, P.L.C.
                                            280 North Old Woodward Ave., Ste. 400
                                            Birmingham, Michigan 48009
                                            (248) 645-0000
                                            tkienbaum@khvpf.com
